Citation Nr: 1615063	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from July 1, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1965 to February 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, granted service connection for PTSD and assigned a 30 percent disability rating effective October 31, 2007.  The matter has otherwise been adjudicated by the RO in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2015.  A copy of the hearing transcript is of record.  In May 2015, the Board granted an initial 70 percent rating for PTSD prior to July 1, 2014, and remanded the issue of a rating higher than 70 percent from that date for additional development.

After the Board remanded the current claim, the Veteran filed an October 2015 claim for a TDIU, which was denied in a March 2016 rating decision.  However, a request for a TDIU is part of a claim for an increased rating when it is raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore that claim has also been included as part of the current appeal.


FINDINGS OF FACT

1.  From July 1, 2014, the frequency, severity, and duration of the Veteran's PTSD symptoms do not result in total occupational or social impairment.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD from July 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Applicable Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.

The Veteran is currently assigned a 70 percent rating for PTSD under Diagnostic Code 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Under this formula, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The criteria listed above serve as examples of the type and degree of the symptoms or effects that would justify a particular rating, and are not meant to be an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

B.  Evidence

At his January 2015 hearing, the Veteran testified that he experienced erratic behavior and panic attacks.  He did not trust anybody, and felt like he was "about ready to kill somebody."  He had no friends, and experienced depression and panic attacks.  He testified that his wife had threatened to divorce him.

VA records from January 2015 show the Veteran presented to the emergency room for irritability, aggression, and homicidal ideation.  He reported vivid nightmares of people trying to kill him.  He stated that he was becoming increasingly vulnerable as he aged, and that he did not trust anyone and believed others are plotting against him.  He indicated that he would kill anyone who might come into his home and threaten him.  His wife endorsed that he had always been on guard, belligerent, and confrontational, but had been worse in all regards since Thanksgiving, when they gave a car to their daughter.  Neither the Veteran nor his wife felt that he was an imminent danger to himself or others, but his wife expressed concern that his paranoia was borderline delusional.  On examination, he was moderately groomed and calm.  His speech was normal.  He described is mood as "fine" and his affect was euthymic and mood congruent.  His thought production was logical, and he did not appear to be responding to internal stimuli.  His concentration and recall were good, and insight and judgment were fair.  He was discharged, and it was determined that he posed no imminent threat to himself or others.

In a separate nursing note from the same January 2015 visit, the Veteran reported feeling suicidal and easily aggravated.  He stated that he did not go outdoors for fearing of hurting someone.  He reported being out of Trazadone medication for about a month.

VA records from February 2015 show the Veteran expressed frustration over several events that occurred over the last couple of weeks.  He described having a low frustration tolerance and irritable mood.  Although he mentioned that symptoms have improved somewhat with the addition of Quetiapine, he still had a hard time coping with discord he has with his wife.  He reported having feelings of helplessness, but without suicidal ideation, and he denied any aggressive urges or violent behaviors.  He reported that he had broken a couple of glass items at home.  On examination, he had good hygiene and grooming.  Speech and thought processes were normal.  There was no suicidal ideation, homicidal ideation, or psychotic thoughts.  Concentration was normal.  He described his mood as "stressed out" and his affect was irritable and dysphoric.  There was no abnormal psychomotor activity.  The treating physician noted that the Veteran was not considered a risk to himself or others.

Additional records from February 2015 reflect the Veteran's wife reporting that he has problems controlling his anger and at times acts threateningly and verbally aggressive.  She denied any physical violence or feeling any immediate threat.  The Veteran reported that she called him names, and that he did not like his personal space being invaded.  One recent dispute involved his wife giving their daughter her car.  On examination, he had good hygiene and grooming.  His speech and thought processes were normal.  There was no suicidal ideation, homicidal ideation, or psychotic thoughts.  Concentration was normal.  His mood was "OK" and his affect was moderately constricted.  There was no abnormal psychomotor activity.

In VA records dated May 2015, the Veteran reported that he and his wife were getting along "great" because his wife distanced herself from her daughter.  He appeared to be pleasant and future-oriented.  On examination, he had good hygiene and grooming.  Speech and thought processes were normal.  There was no suicidal ideation, homicidal ideation, or psychotic thoughts.  Concentration was normal.  His mood was "OK" and his affect was congruent.  There was no abnormal psychomotor activity.

A VA examination was conducted in December 2015.  He reported moderately impairing symptoms and moderate occupational and social impairment.  The examiner noted that his symptoms caused reduced reliability and productivity, but did not cause total social and occupational impairment.  He denied regular contact with family or friends but was closest to his wife.  He loved sunshine and described himself as an outdoors person.  When it is cold or wet, he secluded himself to his chair and watched television.  He landscaped and took care of his yard, but has no other hobbies.  A year and a half ago, he reported being arrested and jailed for discharging a firearm.  He tried to help a relative, who took advantage and became aggressive, and the Veteran confronted him with a gun.  All charges were dismissed.  The examiner listed his symptoms as depressed mood, suspiciousness, and chronic sleep impairment.  On examination, he was appropriately groomed.  His thoughts were logical and goal-directed, with no evidence of hallucinations or delusions.  Speech and activity level were normal.  His mood was euthymic and his affect was appropriate.  He denied any suicidal or homicidal ideation.  He had good concentration, recall, and judgment.

C.  Analysis

The Board finds that a rating in excess of the currently assigned 70 percent rating for PTSD is not warranted.  A rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's PTSD is characterized by the following signs or symptoms: depressed or anxious mood, suspiciousness, panic attacks, chronic sleep impairment, aggression with periods of violence, and some suicidal or homicidal ideation.

These symptoms are similar to many of those contemplated by the currently assigned 70 percent rating, or the even lower 50 percent rating.  For example, the Veteran reported suicidal ideation in January 2015, and described breaking some glass items in February 2015.  However, the General Rating Formula lists suicidal ideation and unprovoked irritability with periods of violence among the types of symptoms associated with a 70 percent rating.  38 C.F.R. § 4.130.  It also lists disturbances in motivation and mood among the symptoms associated with a 50 percent rating.  Symptoms such as anxiety, suspiciousness, and chronic sleep impairment are associated with a 30 percent rating.  These are all similar to those symptoms the Board finds to be associated with this Veteran's PTSD.

Moreover, there is no indication that the Veteran's PTSD symptoms, which are encompassed by the current 70 percent rating, occurred with such severity, frequency, or duration that they more closely approximate the level of impairment contemplated by the higher 100 percent rating.  For example, the 100 percent rating can be assigned if PTSD results in a persistent danger to oneself or others, or when PTSD results in total occupational or social impairment.  However, VA records from January 2015 and February 2015 specifically noted that the Veteran was not a risk to himself or others, and the May 2015 VA examiner stated that PTSD did not result in total occupational or social impairment.  

The evidence also does not demonstrate that the Veteran experiences any symptoms of PTSD associated with the criteria for a 100 percent rating.  He demonstrated no gross impairment of thought process or communication, no persistent delusions or hallucinations, no grossly inappropriate behavior, no inability to perform activities of daily living, and no memory loss for basic concepts such as his own occupation or own name.  There are no other symptoms reflected by the evidence which are similar in severity to these listed symptoms and which might otherwise warrant a higher rating.

Finally, the Veteran's PTSD symptoms do cause occupational and social impairment to at least some degree.  However, given the frequency, nature, and duration of those symptoms, they result in no more than occupational and social impairment with reduced reliability and productivity, as stated by the May 2015 VA examiner.  Therefore, a higher 100 percent rating is not warranted.

D.  Extraschedular Analysis

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  As discussed above, the Veteran's symptoms (depressed or anxious mood, suspiciousness, panic attacks, chronic sleep impairment, aggression with periods of violence, and some suicidal or homicidal ideation) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Indeed, as mentioned above, the schedular criteria for PTSD are merely examples of symptoms associated with a particular level of impairment.  They are not an exhaustive list, and the General Rating Formula for Mental Disorders contemplates an inherently broad range of symptoms.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disability on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran is service-connected for PTSD (70 percent), a deviated nasal septum (0 percent), post-operative left leg varicose veins (0 percent), a left varicocele (0 percent) and hemorrhoids (0 percent).  Therefore, he meets the schedular rating requirement for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

In his TDIU application, VA Form 21-8940, the Veteran indicated that he had worked full-time as a plumber from September 2008 until February 2013.  During that time, he missed a total of 120 days due to illness.  He also indicated that he had two years of college level education.

The symptoms and impairment associated with the Veteran's service-connected PTSD are discussed above.  Historically, the Veteran was granted service connection and assigned noncompensable ratings for his other disabilities in a February 1969 rating decision.  He did not appeal that decision and has not filed any subsequent claims for increased ratings.  In addition, his VA treatment records from the appeal period contain no findings related to these other service-connected disabilities.  Most notably, on his TDIU application, he listed PTSD as the only condition which prevented him from securing or following a gainful occupation.  Given the fact that the Veteran has noncompensable ratings for these other service-connected disabilities, has not reported any symptoms or received any treatment for them during the appeal period, and has not alleged that they prevent him from working, the Board concludes that they do not result in any functional impairment that would be relevant to the issue of entitlement to a TDIU.

As to whether PTSD prevents gainful employment, the December 2015 VA examiner concluded that PTSD symptoms do not render the Veteran unable to gain or sustain work.  This conclusion is consistent with other findings from the examination report, including the examiner's assessment that PTSD results only in reduced reliability and productivity, and does not cause total occupational impairment.  The Veteran also reported at the time that he enjoyed being outdoors, and landscaped and took care of his yard.  These statements indicate that he is capable of performing the mental and physical tasks associated with forms of employment.

In February 2016, VA received a response from the Veteran's most recent employer.  It indicated that the Veteran worked 70 to 80 hours a week during his employment there from May 2011 to February 2013.  The reason for his termination from that job was not listed, but the employer listed no concessions that were made to him as an employee by reason of age or disability.  

Based on this evidence, a TDIU is not warranted.  The Veteran is still capable of performing the necessary tasks of employment, and beyond the bare listing of PTSD on his TDIU application, there is no indication that any service-connected disability results in a level of functional impairment that would preclude him from gainful employment.


III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a December 2007 letter prior to the initial adjudication of his claim.  Indeed, his initial service connection claim for PTSD was granted, and therefore any error in the initial notice provided to him was harmless.  He has not alleged any notice deficiency during subsequent adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records for the appeal period have been obtained and associated with the claims file.  In response to a request for his Social Security Administration records, a January 2016 memorandum noted that the relevant medical records had been destroyed and were not available.

The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating his PTSD and assessing its impact on his employability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.


ORDER

An initial rating in excess of 70 percent for PTSD from July 1, 2014, is denied.

A TDIU is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


